“A departure from the presumptive risk level is warranted where ‘there exists an aggravating or mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the guidelines’ ” (People v Bussie, 83 AD3d 920, 920-921 [2011], lv denied 17 NY3d 704 [2011], quoting Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]; see People v Alston, 86 AD3d 553, 554 [2011]). Here, the Supreme Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated the defendant a level two sex offender (see People v Padro, 84 AD3d 1046 [2011], lv denied 17 NY3d 711 [2011]). Dillon, J.E, Eng, Sgroi and Miller, JJ., concur.